UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6944



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JIMMY DOUGLAS HARRISON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, District Judge.
(CR-99-18)


Submitted:   December 16, 2002         Decided:     December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy Douglas Harrison, Appellant Pro Se. Rick A. Mountcastle,
OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Douglas Harrison appeals the district court’s order

denying his motion for reconsideration of his sentence.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See United States

v. Harrison, No. CR-99-18 (W.D. Va. June 5, 2002).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2